DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claim terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1350, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found in the specification of the instant application.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . .”  Id.  Using these definitions for the claims, the invention was not reasonably found in the prior art.
Independent claim 1 describes a method for validating a blockchain transaction using a database parallel to the blockchain and date management techniques.  A blockchain node first receives a new blockchain transaction that includes a digital signature for a first blockchain wallet, an unspent transaction output, a destination address for a second blockchain wallet, and a transaction amount.  The method then identifies a target data value stored in a parallel database.  The target data value is associated with the first blockchain wallet and includes a target date.  The blockchain node then identifies a subset of blocks in a blockchain.  The subset includes each block in the blockchain that includes a block header including a timestamp after the target date.  The blockchain node then validates the new blockchain transaction by validating the unspent transaction output based on blockchain data values in the subset of blocks.  If the validation is successful, then the method generates a new block including a block header and data values including the new blockchain transaction and transmits the new block to other nodes in the blockchain network.  If the validation fails, then the blockchain node transmits a notification to a computing device indicating the failed validation.  By only validating a subset of blocks after the target date, the claimed invention improves the operation of the blockchain by reducing the number of blocks that are analyzed, thereby increasing the speed of the operations performed by blockchain nodes when confirming transactions.  This results in increasing the efficiency of the blockchain network.
The following prior art is considered pertinent to the claimed invention:
U.S. Patent Pub. No. 2018/0308134 discloses a first processor-accessible memory device system and a second processor-accessible memory device system of a self-regulating transaction system may each store a respective local copy of one or more transaction ledgers that record transactions. A first data processing device system may be configured to generate a transaction information block associated with a particular market channel, store it in the local copy of a transaction ledger associated with the particular market channel stored in the first processor-accessible memory device system, and transmit it to a second data processing device system over a communications network for storage in the local copy of the transaction ledger associated with the particular market channel stored in the second processor-accessible memory device system.
U.S. Patent Pub. No. 2018/0121909 discloses creation of a private sub-blockchain from a main blockchain is disclosed including receiving a request including a trust requirement and an agility requirement, receiving monitoring data from at least one of a plurality of validator nodes of the main blockchain, the monitoring data generated by monitoring the execution of transactions and the exchange of consensus messages by one or more of the plurality of validator nodes, determining a minimum number of validator nodes required to meet the trust requirement, identifying a subset of the plurality of validator nodes of the main blockchain that meets the agility requirement based on the received monitoring data, the subset containing at least the determined minimum number of validator nodes required to meet the trust requirement, and creating a private sub-blockchain of the main blockchain, the private sub-blockchain including the identified subset of the plurality of validator nodes of the main blockchain.
U.S. Patent Pub. No. 2018/0025442 discloses an approach for processing cryptocurrency payments via a payment request application programming interface. A method includes receiving, from a site, at a browser and via the payment request application programming interface, a request associated with a potential purchase, wherein the request includes an identification of a cryptocurrency payment method accepted by the site and transmitting, to the site, from the browser and via the API, data indicating that a user of the browser can pay for the potential purchase via the cryptocurrency payment method accepted by the site. The method includes retrieving via the API cryptocurrency payment information for the potential purchase and populating a cryptocurrency wallet with the cryptocurrency payment information for automatic payment.
U.S. Patent Pub. No. 2021/0176058 discloses a blockchain system and a consensus method for use in a miner node in a blockchain system. A specific embodiment of the method includes: acquiring a lower-limit accumulative unused duration; executing, in a trusted execution environment associated with the miner node, a bookkeeping right determination operation including: determining a current accumulative unused duration for the miner node; determining whether the current accumulative unused duration is more than the lower-limit accumulative unused duration; and, in response to the determination that the current accumulative unused duration is more than the lower-limit accumulative unused duration, determining that the miner node has won a bookkeeping right, and updating the current accumulative unused duration with a difference between the current accumulative unused duration and the lower-limit accumulative unused duration. This embodiment allows for reduced electric power consumption in a blockchain system.
U.S. Patent Pub. No. 2017/0317997 discloses methods and systems of providing verification of the identity of a digital entity are provided, including receiving information and a public key of the digital entity, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a record of transactions; deriving an attestation address using the information and the public key of the digital entity; verifying the existence of the attestation transaction at the attestation address in the centralized or distributed ledger and verifying that the attestation transaction has not been revoked; receiving at the processor associated with the user a cryptographic challenge nonce signed by the digital entity's private key; and verifying the digital entity's identity with the cryptographic challenge nonce signed by the digital entity's key.
U.S. Patent Pub. No. 2017/0132621 discloses a system and method for verifying a cryptographic transaction includes requesting a portion of the blockchain comprising a merkle tree path; verifying a value of the cryptocurrency key using simplified payment verification; and bundling the cryptographic transaction, a block header of the cryptographic transaction, a plurality of block headers subsequent the block header of the cryptographic transaction, and the merkle tree path thereby forming a cryptographic currency receipt.
U.S. Patent Pub. No. 2016/0260169 discloses systems and methods described herein relate to processing financial transactions using a computer network that stores a distributed ledger, and particularly, to updating the distributed ledger based on data messages received from validation servers that each store a portion of the ledger corresponding to a respective asset. The systems and methods described herein employ the distributed ledger to control visibility of transactions to the general marketplace, but still provide swift and assured completion of transactions and visibility and audit capability for regulators. 
WO 2019/075560 discloses sending lineage verification data that permits a first blockchain (102b) to verify a lineage of a block of a second blockchain (102a), a proper subset of all non-header data stored using the block and validity verification data that permits the first blockchain to verify validity of the proper subset of all non-header data sent to the first blockchain from the second blockchain, where the non-header data comprises application data, the proper subset of all application data comprises a proper subset of all state data stored using the block and the state data represents a state of an application expressed as computer program code that is stored using the second blockchain.
NPL “Superlight – A Permissionless, Light-client Only Blockchain with Self-Contained Proofs and BLS Signatures” by Blum et al. discloses that blockchain protocols are based on a distributed database where stored data is guaranteed to be immutable. The requirement that all nodes have to maintain their own local copy of the database ensures security while consensus mechanisms help deciding which data gets added to the database and keep powerful adversaries from derailing the system. However, since the database that forms the foundation of a blockchain is a continuously growing list of blocks, scalability is an inherent problem of this technology. Some public blockchains need a few 100 GB to Terabytes of storage.In this work, we present the concept Superlight with self-contained proofs, which is designed to improve scalability of a public blockchain, while preserving security and decentralization. Instead of all nodes having a local copy of the whole blockchain to verify a transaction, nodes can derive the validity of a transaction by only using block headers. To keep the block headers compact, BLS signatures are used to combine signatures. We provide a definition of SCPs and show the required steps of a client to create a proof that is accepted by other nodes for transferring funds. The advantage of such a light-client-only blockchain is the lower storage requirement, while the drawback is an increased computational complexity due to BLS signatures, limited use-cases due to lack of a global state, and the requirement for an interactive protocol between sender, receiver, and miner to create a transaction.
The cited references, alone or in combination, fail to disclose the specific combination of operations recited in independent claim 1.  Specifically, the cited references, alone or in combination, fail to disclose using a parallel database that includes a target date associated with the first blockchain wallet, identifying blocks in the blockchain that have block headers having a timestamp after the target date, and then validating only those blocks, in combination with the remaining claim elements.  Independent claim 9 recites subject matter similar to that discussed above in connection with claim 1 is allowed for similar reasons.  The dependent claims are allowed for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685